UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4985


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

ARNOLDO AVITA GAMBOA, a/k/a Angel Martinez, a/k/a Tony,

                  Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:08-cr-00151-2)


Submitted:     October 26, 2010             Decided:   March 8, 2011


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barron M. Helgoe, VICTOR VICTOR & HELGOE LLP, Charleston, West
Virginia, for Appellant.     Charles T. Miller, United States
Attorney, Joshua C. Hanks, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Arnoldo Avita Gamboa appeals his convictions and the

mandatory life sentence imposed after a jury convicted him of

conspiracy to distribute five kilograms or more of cocaine, in

violation of 21 U.S.C. § 846 (2006), and conspiracy to launder

money, in violation of 18 U.S.C. § 1956(h) (2006).                             On appeal,

Gamboa contends that the district court abused its discretion in

seating a juror, that the court violated his due process rights

by failing to sequester witnesses, that trial counsel rendered

ineffective assistance, that the evidence was insufficient to

sustain his conviction on the cocaine conspiracy charge, that

the Government failed to prove beyond a reasonable doubt the

prior convictions used to enhance his sentence, and that his

sentence violates the Eighth Amendment.                        Finding no reversible

error, we affirm.

            Gamboa first contends that the district court should

have   dismissed     a    juror      for    cause    because       she   had    read    two

newspaper articles about Gamboa’s co-defendant.                           However, the

juror stated that she had not formed an opinion as to Gamboa’s

guilt and she did not think that the content of the newspaper

articles     would   affect       her      ability        to   decide    the     case   in

accordance    with       the   law    and    on     the    basis    of    the    evidence

presented    at    trial.         Generally,        a     challenge      for    cause   is

“limited to situations where actual bias is shown.”                                United

                                             2
States v. Turner, 389 F.3d 111, 117 (4th Cir. 2004) (internal

quotation         marks   omitted).         It   is   within       the   trial   judge’s

discretion         to   assess    the    credibility    of     a    potential    juror’s

statements about a lack of bias or prejudice.                       See United States

v. Thompson, 774 F.2d 1065, 1068 (4th Cir. 1984).                          Upon review,

we conclude that the district court did not abuse its discretion

in seating the juror over Gamboa’s objection.                            See Poynter ex

rel. Poynter v. Ratcliff, 874 F.2d 219, 222 (4th Cir. 1989) (“A

trial judge has very broad discretion in deciding whether to

excuse a juror for cause and his decision will not be overturned

except for manifest abuse of that discretion.”).

              Gamboa next contends that the district court deprived

him    of    due    process      by    failing   to   sua    sponte      sequester   the

Government’s witnesses.               Under Federal Rule of Evidence 615, the

district court either may sua sponte, or upon a party’s motion

shall, sequester witnesses to prevent them from hearing other

witnesses’ testimony.                 “The purpose of the exclusion rule is

. . . to prevent the possibility of one witness shaping his

testimony to match that given by other witnesses at the trial. .

. .”        United States v. Leggett, 326 F.2d 613, 613 (4th Cir.

1964).       As such, a trial court’s decision as to the need for

sequestration of witnesses will not be held erroneous absent a

showing      of    prejudice      arising    from     the   presence      of   witnesses

during the trial.           See United States v. Harris, 409 F.2d 77, 81

                                             3
(4th    Cir.     1969).             Here,   Gamboa        has    failed     to       establish         the

prejudice       resulting           from     the    trial       court’s         decision         not   to

sequester witnesses, and our review of the record leads us to

conclude that the district court did not abuse its discretion in

failing to do so sua sponte.                      Id.

               In    a     related         argument,          Gamboa   contends           that     trial

counsel        was       ineffective          for        failing       to        move       for        the

sequestration of the witnesses.                               “A defendant        can       raise      the

claim    of    ineffective            assistance         of     counsel     .    .    .     on    direct

appeal if and only if it conclusively appears from the record

that his counsel did not provide effective assistance. . . .”

United States v. Martinez, 136 F.3d 972, 979 (4th Cir. 1998).

In   the   instant         matter,         even    if     we    assume    arguendo           that      the

representation provided by Gamboa’s trial counsel fell below an

objective standard of reasonableness, Gamboa has failed to show

that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have

been different.” Strickland v. Washington, 466 U.S. 668, 694

(1984).        Because the record does not conclusively demonstrate

that    counsel          was    ineffective             for    failing      to       move    for       the

sequestration of the witnesses, we decline to consider Gamboa’s

claim on direct appeal.

               Gamboa also argues that the evidence was insufficient

to     convict       him       of    the     cocaine          conspiracy        charge,          relying

                                                    4
substantially on the facts that he was never found in possession

of cocaine and the witnesses against him were convicted felons.

“A   defendant      challenging   the    sufficiency        of    the   evidence    to

support his conviction bears a heavy burden.”                     United States v.

Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997) (internal quotation

marks omitted).        A jury’s verdict “must be sustained if there is

substantial     evidence,     taking    the    view      most    favorable   to    the

Government, to support it.”            Glasser v. United States, 315 U.S.

60, 80 (1942); see United States v. Perkins, 470 F.3d 150, 160

(4th Cir. 2006) (defining substantial evidence).                        We consider

both circumstantial and direct evidence, drawing all reasonable

inferences from such evidence in the government’s favor.                      United

States v. Harvey, 532 F.3d 326, 333 (4th Cir. 2008).

              To prove conspiracy with intent to distribute cocaine,

“the government was required to establish (1) an agreement to

. . . distribute cocaine . . . existed between two or more

persons;      (2)    [the   defendant]       knew   of    the     conspiracy;      and

(3) [the defendant] knowingly and voluntarily became part of the

conspiracy.”        United States v. Reid, 523 F.3d 310, 317 (4th Cir.

2008).     At trial, Gamboa’s alleged co-conspirator testified that

she and Gamboa worked together for years to distribute cocaine,

described the methods they used to accomplish distribution, and

named several people to whom they delivered cocaine.                         We have

held   that    “uncorroborated     testimony        of    an    accomplice   may    be

                                         5
sufficient to sustain a conviction.”                     United States v. Manbeck,

744 F.2d 360, 392 (4th Cir. 1984); see United States v. Wilson,

118   F.3d    228,    234    (4th    Cir.    1997)       (“We    may    not     weigh   the

evidence or review the credibility of the witnesses [because]

[t]hose      functions      are     reserved       for     the    jury.”)       (internal

citation      omitted).           Furthermore,       several        other       witnesses

testified about their dealings with Gamboa in a manner that

corroborated many details of his co-conspirator’s testimony.                            As

such, we conclude that the evidence was sufficient to support

the jury’s verdict beyond a reasonable doubt on the cocaine

conspiracy charge.

             Gamboa      asserts    that    the    Government          failed    to   prove

beyond a reasonable doubt the prior convictions used to enhance

his sentence.        A person convicted of a drug conspiracy after two

or more prior felony drug convictions faces a mandatory life

sentence.       21 U.S.C. § 841(b)(1)(A) (West 1999 & Supp. 2010); 21

U.S.C. § 846.         Prior to such enhancement, the government must

file an information listing the prior convictions on which it

seeks to rely.        21 U.S.C. § 851(a)(1) (2006).                    If the defendant

denies    the    prior    convictions,       the    government         must     prove   any

issue of fact beyond a reasonable doubt.                         21 U.S.C. § 851(b),

(c) (2006); United States v. Kellam, 568 F.3d 125, 145 (4th

Cir.), cert. denied, 130 S. Ct. 657 (2009).                        We have reviewed

the   Government’s          evidence       submitted       at     sentencing,         which

                                            6
included three certified judgments against one Arnoldo Avitia,

fingerprint     records    correlating      to    these   convictions      (one    of

which listed “Gamboa” as an alias of Arnoldo Avitia), and the

testimony     of    a     fingerprint       expert     indicating        that     the

fingerprint records matched Gamboa’s fingerprints. We conclude

that the district court did not clearly err in finding that the

Government proved Gamboa’s three prior felony drug convictions

beyond a reasonable doubt.         See Kellam, 568 F.3d at 143 (stating

standard of review).

            Finally,      Gamboa   argues     that     his      life   sentence    is

cruel,   unusual,       and    disproportionate        to       the    offense,    in

violation of the Eighth Amendment.               However, these arguments are

foreclosed by our prior decision in United States v. Kratsas, 45

F.3d 63, 65-68 (4th Cir. 1995).

            Accordingly, we affirm the district court’s judgment

and deny Gamboa’s motion to file a pro se supplemental brief.

We   dispense   with    oral   argument      because      the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        7